Citation Nr: 1537244	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1971 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the Board in June 2010.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in June 2012 and September 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include major depressive disorder and adjustment disorder, was not manifested in active service; any current psychiatric disorder is not otherwise etiologically related to such service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to service connection for an acquired psychiatric disorder.  Specifically, the Veteran states that he is depressed and his depression is related to his time in service.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

The Veteran has a current diagnosis of adjustment disorder with depressed mood.  As such, the Veteran has met the first element of service connection.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in service disease or injury.  

A review of the Veteran's service treatment records reveal that he had behavioral problems during service, which lead to his eventual discharge.  The Veteran was homesick and did not like his training during his time in service.  However, there is no indication on the Veteran's service treatment records that he was ever diagnosed with an acquired psychiatric condition.  The Veteran served approximately nine months of active duty in the Air Force.  He was removed for unfitness.  During his time in service the Veteran accumulated four punishments under Article 15 of the Uniform Code of Military Justice, two periods of civil confinement, and was absent without leave on four separate occasions.  A psychiatric evaluation was completed prior to the Veteran's discharge and it was noted that the Veteran had homesickness and a character/behavioral disorder.  The Veteran also had noted substance abuse in service, and was arrested for disorderly conduct as well as spousal abuse.  On the Veteran's August 1972 Report of Medical History, he did not indicate that he had or ever had depression or excessive worry or nervous trouble of any sort.  

Since service the Veteran has had psychiatric treatment with VA since 1996.  In May 1996 he was assessed as having an adjustment disorder with depressed attitude, and has been treated for substance abuse at various pints from the 1990's to the present.  The evidence of record notes periods of hospitalization/rehabilitation for his substance abuse.  The Veteran was diagnosed with a major depressive disorder in August 2006.  

The Veteran underwent several VA examinations to determine if his currently diagnosed acquired psychiatric disorder is etiologically related to his time in service.  Most recently, the Veteran was evaluated in February 2015.  At this examination the Veteran was a poor historian, admitting that he did not remember much of what happened during his time in service.  After a careful review of the Veteran's file and examining the Veteran the examiner opined that although the Veteran has a chronic depressive disorder, for which he has received treatment since 1995, there is no indication that this disorder had its inception or is otherwise related to service.  The examiner's rationale is based on the fact that the Veteran was examined by a mental health professional in July 1972, who diagnosed the Veteran with a character and behavior disorder, and specifically indicated that there was no psychiatric disorder.  The examiner believes that this is a clear indication that in 1972 clinical depression was not present.  The examiner also noted that the Veteran did not indicate on his Report of Medical history in August 1972 that he had depression or nervous trouble.  Lastly, there are notations in the Veteran's service treatment records of counseling related to training problems, none of which indicate he reported feeling depressed.  

The Veteran also underwent a VA mental health examination in August 2012.  At this examination the examiner opined that the Veteran's currently diagnosed acquired psychiatric disorder, exclusive of a substance abuse disorder, was less likely than not to have its causal origins in active service, nor did it develop to a compensable degree within a year of discharge.  The examiner's rationale for the opinion was that there was no diagnosis of depression or adjustment disorder present in his service treatment records or within one year of his discharge.  The Veteran began abusing alcohol in service, which contributed to poor judgment, led to military infractions, marital problems, arrests in service and a DUI.  The Veteran had difficulty coping with military life as evidence by the homesickness and behavioral problems.  

The Board acknowledges the Veteran's assertions that his currently diagnosed acquired psychiatric disorder is related to his active military service.  However, determining the etiology of an acquired psychiatric disorder is a complicated medical question involving interpretation of symptoms and clinical examination.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of his disorder is not competent evidence in this particular case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  We also note that the lay opinion is not otherwise supported in the record and no other Jandreau exceptions are identified. The Board does not require medical evidence, only competent evidence. In this particular case, the lay evidence is not competent as to causation. To the extent that he has related the diagnoses that he has received, he is competent to relate that which he has been informed.

In sum, the evidence of record does not include competent evidence to support the Veteran's assertion that any currently diagnosed psychiatric disorder is etiologically related to his active service.  The absence of any complaints of or treatment for a psychiatric condition in service constitutes probative evidence against the claim for direct service connection.  Finally, there is no competent medical opinion of record suggesting an etiological link between the Veteran's current acquired psychiatric disorder and his active service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder on a direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated August 2007 and July 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   

The Veteran was provided VA examinations in August 2012 and February 2015, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2015 supplemental statement of the case.  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


